Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          July 30, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 51565-2-II

                                Respondent,

        v.

 RICHARD ARLEY FISHER,                                       UNPUBLISHED OPINION

                                Appellant.

       MELNICK, P.J. — Richard Fisher was convicted of 16 sex offenses related to the abuse of

his stepdaughter and others. The abuse spanned nearly a decade. Fisher appeals certain conditions

of his judgment and sentence.

       Fisher argues, and the State concedes, that the trial court did not conduct the required

analysis to impose a community custody condition that completely severed his fundamental right

to parent all lineal relatives. He next contends that the trial court erred by imposing a condition

that prohibits him from frequenting areas where minors congregate. Finally, Fisher argues, and

the State concedes, that the trial court should reconsider the imposition of his legal financial

obligations (LFOs).

       We affirm in part, reverse in part, and remand for resentencing.

                                              FACTS

       Fisher sexually abused his stepdaughter for most of her childhood. He also abused other

family members. The State charged him with 16 sex offenses and alleged aggravating factors.
51565-2-II


The jury convicted Fisher on all counts. It also found that the State proved the aggravating factors

beyond a reasonable doubt.

       The State sought an exceptional sentence of 540 months. Fisher asked for a standard range

sentence.

       The court sentenced Fisher to an exceptional sentence of 480 months to life imprisonment.

The court also imposed community custody conditions. The court ordered that Fisher have “[n]o

contact with any lineal relatives . . . , including adult children.” Clerk’s Papers (CP) at 341. In

imposing the condition, the court did not discuss any less restrictive alternatives.

       The court also ordered that Fisher “not enter into or frequent business establishments or

locations that cater to minor children or locations where minors are known to congregate . . .

[including] video game parlors, parks, pools, skating rinks, school grounds, malls or any areas

routinely used by minors as areas of play/recreation.” CP at 340.

       Additionally, the court found Fisher indigent and stated that it would only impose the

mandatory minimum LFOs. It imposed a jury demand fee, domestic violence fee, and criminal

filing fee. Additionally, the court ordered that interest accrue on the financial obligations until

paid in full. Fisher appeals.

                                            ANALYSIS

I.     NO CONTACT WITH LINEAL RELATIVES

       Fisher argues that the trial court erred by imposing a lifetime no contact order that prohibits

all contact with his lineal relatives, which includes his minor and adult children and any

grandchildren.

       The State concedes that the trial court did not conduct an adequate analysis on the record

to impose the condition. We accept the State’s concession.



                                                  2
51565-2-II


       RCW 9.94A.505(9) authorizes a trial court to impose “crime-related prohibitions” as a

condition of a sentence. A “crime-related prohibition” prohibits “conduct that directly relates to

the circumstances of the crime for which the offender has been convicted.” RCW 9.94A.030(10).

       We review the imposition of crime-related prohibitions under an abuse of discretion

standard. In re Pers. Restraint of Rainey, 168 Wn.2d 367, 374, 229 P.3d 686 (2010). However,

“[m]ore careful review of sentencing conditions is required where those conditions interfere with

a fundamental constitutional right.” State v. Warren, 165 Wn.2d 17, 32, 195 P.3d 940 (2008).

       If a condition interferes with a fundamental right, it “must be reasonably necessary to

accomplish the essential needs of the State and public order.” Warren, 165 Wn.2d at 32. Such

conditions “must be narrowly drawn” and “[t]here must be no reasonable alternative way to

achieve the State’s interest.” Warren, 165 Wn.2d at 34-35. A trial court may impose a condition

affecting a fundamental right to parent if it is reasonably necessary to prevent harm to a child.

State v. Howard, 182 Wn. App. 91, 101, 328 P.3d 969 (2014).

       The condition at issue here interfered with Fisher’s fundamental right to parent. Warren,

165 Wn.2d at 34. However, the trial court did not set forth an explanation as to whether the

condition was reasonably necessary to achieve the compelling state interest in protecting Fisher’s

lineal relatives from harm. Furthermore, the trial court did not analyze whether less restrictive

alternatives exist which would achieve the State’s interest.

       Accordingly, we conclude the trial court erred by failing to consider whether prohibiting

Fisher from all contact with his lineal relatives is reasonably necessary to achieve the State’s

interest and whether any less restrictive alternatives exist.




                                                  3
51565-2-II


II.    WHERE MINORS CONGREGATE

       Fisher argues that the trial court erred by imposing a community custody condition that

prohibits him from frequenting places where minors congregate because the condition is

unconstitutionally vague. We disagree.

       A community custody condition is unconstitutionally vague if it fails to (1) provide

ordinary people fair warning of the proscribed conduct or (2) have standards that are definite

enough to “‘protect against arbitrary enforcement.’” State v. Bahl, 164 Wn.2d 739, 752-53, 193

P.3d 678 (2008) (quoting City of Spokane v. Douglass, 115 Wn.2d 171, 178, 795 P.2d 693 (1990)).

       In State v. Irwin, 191 Wn. App. 644, 652, 655, 364 P.3d 830 (2015), the court struck down

a community custody condition that stated: “Do not frequent areas where minor children are

known to congregate, as defined by the supervising [community corrections officer].” The court

reasoned that “[w]ithout some clarifying language or an illustrative list of prohibited locations . . .

, the condition does not give ordinary people sufficient notice to ‘understand what conduct is

proscribed.’” Irwin, 191 Wn. App. at 655 (internal quotation marks omitted) (quoting Bahl, 164

Wn.2d at 753).

       Here, the community condition prohibiting Fisher from frequenting places where minors

congregate contains an illustrative list of prohibited locations. Therefore, we conclude that the

condition is not unconstitutionally vague under Irwin.1




1
  We recognize that there is a split of authority as to the validity of this condition. We agree with
the dissent in State v. Wallmuller, 4 Wn. App. 2d 698, 704-14, 423 P.3d 282 (2018) (Lee, J.,
dissenting), review granted, 192 Wn.2d 1009 (2019). We also find persuasive the reasoning in the
unpublished case, State v. Starr, No. 49327-6-II (Wash. Ct. App. Oct. 17, 2017) (unpublished),
http://www.courts.wa.gov/opinions/.


                                                  4
51565-2-II


III.    LFOS

        Fisher argues that the trial court erroneously imposed discretionary LFOs on him. The

State agrees that we should remand for the trial court to reconsider the imposition of discretionary

LFOs. We accept the State’s concession. Accordingly, we remand for the trial court to reconsider

the imposition of all LFOs in light of the 2018 amendments to the LFO statutes, Laws of 2018, ch.

269, and State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).

        We affirm in part, reverse in part, and remand for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                             Melnick, P.J.

We concur:




        Sutton, J.




        Glasgow, J.




                                                 5